Title: To Alexander Hamilton from William Ellery, 11 June 1792
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] June 11, 1792. “I have recd. your Letter inclosing sundry Acts of Congress, and also your Letter of the 30th of the last month respectg. the Brig Chance, and have communicated the same and a State of the case to the Atty. of the District.… By a letter from the Comptroller of the 29th. of the last month it appears that I am not yet credited for the Scales & Weights I purchased for the Port of Bristol. Permit me to refer you to my Letter of the 19th. of last March, and to request that you would signify your approbatn of that purchase.… Permit me also to renew the wishes expressed in my letters of the 5th of March & 17th of April last for your directs. respecting the tare of Sugar &c.; and to ask for your directs relative to the Thermometer mentioned in my letter of the 9th. of April last.”
